           Case 2:19-cr-00025-RFB-VCF Document 85 Filed 09/03/20 Page 1 of 2



     LUCAS J. GAFFNEY, ESQ.
 1   Nevada Bar No. 12373
 2   GAFFNEY LAW
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 742-2055
 4   Facsimile: (702) 920-8838
     lucas@gaffneylawlv.com
 5   Attorney for Matthew Cannon

 6
 7                              UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA
 9                                                  )
                                                    )
10                                                  )
     UNITED STATES OF AMERICA,                      )   CASE NO: 2:19-cr-025-RFB-VCF
11              Plaintiff,                          )
                                                    )   STIPULATION TO WAIVE DISCLOSURE
12                                                  )   REQUIREMENTS OF FED. R. CRIM. P.
                    vs.                             )   32, AND LCR 32-1.
13                                                  )
     MATTHEW JOHN CANNON,                           )
14                                                  )
                   Defendant.                       )
15                                                  )
                                                    )
16                                                  )
                                                    )
17
18          IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS

19   TRUTANICH, United States Attorney, PETER S. LEVITT, Assistant United States Attorney,
20
     and defendant MATTHEW CANNON, by and through his counsel LUCAS J. GAFFNEY, ESQ.,
21
     that the parties waive the disclosure requirements mandated by Fed. R. Crim. P. 32 and LCR 32-
22
     1 for the purpose of expediting the Defendant’s sentencing.
23
24   ///

25   ///
26
     ///
27
     ///
28


                                                   1
           Case 2:19-cr-00025-RFB-VCF Document 85 Filed 09/03/20 Page 2 of 2



            The instant the Stipulation is entered into for the following reasons:
 1
 2          1.     On August 13, 2020, the Court conducted a Change of Plea Hearing for
                   Defendant, MATTHEW CANNON [ECF 81]. At the hearing’s conclusion
 3                 CANNON requested an expedited sentencing date. The Court granted
                   CANNON’s request and scheduled sentencing for October 15, 2020.
 4
 5          2.     In order to accommodate the expedited sentencing date, the parties stipulate to
                   waive the disclosure requirements contained in Federal Rule of Criminal
 6                 Procedure 32, and United States District Court of Nevada Local Criminal Rule
 7                 32-1, which mandate the United States probation officer disclose CANNON’S
                   presentence investigation report (“PSR”) to the parties at least 35 days before
 8                 sentencing.
 9          3.     Counsel has contacted United States Probation Officer Sunny Cascio who is
10                 assigned to drafting Cannon’s PSR. Ms. Cascio indicated she shall make every
                   effort to disclose Cannon’s PSR no later than ten (10) days before Cannon’s
11                 sentencing hearing.
12          4.     Counsel has spoken to MATTHEW CANNON who is in custody and he does
13                 not object to waiving the aforementioned disclosure requirements.

14          5.     Counsel has spoken to AUSA PETER LEVITT, who does not object to waiving
                   the aforementioned disclosure requirements.
15
16          DATED: August 20, 2020.

17          Respectfully submitted,

18
     /s/ Lucas Gaffney            .               /s/ Peter Levitt
19   LUCAS J. GAFFNEY, ESQ.                       PETER S. LEVITT
     GAFFNEY LAW                                  Assistant United States Attorney
20   1050 Indigo Drive, Suite 120                 501 Las Vegas Boulevard, South, Suite 1100
21   Las Vegas, Nevada, 89145                     Las Vegas, Nevada, 89101
     Attorney for Matthew Cannon                  Attorney for the United States of America
22
23
                                          ORDER
24
                                          IT IS SO ORDERED
25
26                                        _____________________________________
                                          RICHARD F. BOULWARE, II
27                                        UNITED STATES DISTRICT JUDGE
28
                                          DATE: September 3, 2020.


                                                     2
